            Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               GREENBELT DIVISION


                                            :
 ANNA NAKSHIN, on behalf of herself and all :
 others similarly situated,                 :
                                            : Civil Action No.: 8:20-cv-2040
                         Plaintiff,         :
         v.                                 :
                                            :
 ASSET RECOVERY SOLUTIONS LLC               : JURY TRIAL DEMANDED
                                            :
                                            :
                         Defendant.         :
                                            :
                                            :

                                CLASS ACTION COMPLAINT

       1.      This action seeks monetary damages and injunctive relief for Plaintiff and all

those similarly situated related to Asset Recovery Solutions LLC’s misleading debt collection

on settled debts in Maryland.

                                            PARTIES

       1.      Plaintiff Anna Nakshin (nee Kronick) (a/k/a Anya Nakshin) is a natural person

who resides in Rockville, Maryland.

       2.      Plaintiff is a consumer, as that term is defined in 15 U.S.C. § 1692a(3).

       3.      Defendant Asset Recovery Solutions LLC (“Defendant”) is a is an Illinois

corporation with its principal place of business at 2200 East Devon Avenue, Suite 200, Des

Plaines, Illinois 60018.

       4.      Defendant’s principal purpose is “asset recovery management,” and it is a

“strategic partner to many of the largest credit issuers in the county.” See

http://assetrecoverysolutions.com (June 17, 2020).
              Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 2 of 8



        5.      Defendant is licensed as a collection agency in Maryland and regularly does

business in in the state.

        6.       Defendant is, therefore, a debt collector, as that term is defined in 15 U.S.C. §

1692a(6) and Md. Comm. Law. Ann. § 14-201(b).

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction to consider and determine this matter

pursuant to 28 U.S.C. § 1331.

        8.      This Court has supplemental jurisdiction to hear all state law claims pursuant to

28 U.S.C. § 1367.

        9.      Venue is proper in this District because the acts and transactions occurred here

and Plaintiff resides here.

                                                 FACTS

        10.     In or around January 2008, Plaintiff signed promissory notes as a guarantor for

her brother’s private student loan with Doral Bank FSB (the “Loan”).

        11.     The debt was incurred for personal purposes.

        12.     In or before January 2015, Plaintiff’s brother defaulted on the Loan.

        13.     University Accounting Service, LLC (“UAS”), then the servicer of the loan on

behalf of Younomics Private Student Loan Trust, reached out to Plaintiff for payment and began

reporting the default on Plaintiff’s credit report.

        14.     While Plaintiff was attempting to obtain documentation from UAS regarding the

loan, the servicer transferred the loan to Defendant for collection.

        15.     In or around November 2019, Plaintiff reached an agreement to reduce the

amount due on the loan from approximately $37,000 to $16,000, to be paid in monthly
             Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 3 of 8



installments of $500.

       16.     Pursuant to the terms of the agreement, the loan would be paid in full upon receipt

of the final monthly payment towards a $16,000 total.

       17.     Notwithstanding the terms of the agreement, on or about January 27, 2020,

Defendant sent a letter to Plaintiff’s address regarding the Loan that indicated a balance of

$37,503.58.

       18.     The letter included a payment coupon and in the box labeled, “Pay This Amount,”

listed $37,503.58.

       19.     The letter did not reference any balance reduction or payment plan but rather

demanded the full loan balance.

       20.     Defendant sent similar letters to Plaintiff’s address dated March 6, 2020, April 6,

2020, and June 8, 2020, all of which left out any reference to the settlement amount and included

payment coupons for the full balance

       21.     The statements sent by Defendant nonetheless reference Plaintiff’s payments

pursuant to the settlement.

       22.     Defendant's actions infringed upon Plaintiff's right to complete and accurate

information regarding the Loan.

       23.     Upon information and belief, Defendant routinely sends statements reflecting the

full balance of a debt to borrowers who have agreed to a payment plan for a reduced balance.


                                  CLASS ACTION ALLEGATIONS

       24.     Plaintiff Nakshin brings this class action pursuant to Fed. R. Civ. P. 23 and case

law thereunder on behalf of herself and a Class of all others similarly situated.
             Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 4 of 8



       25.     The Class is defined as: All individuals in Maryland who entered into a payment

plan with Defendant for a reduced debt balance and whom Defendant, thereafter and within one

year preceding the filing of this Complaint, sent correspondence referencing the full balance as

due and owing.

       26.     Excluded from the Class are: (a) any Judge or Magistrate presiding over this action

and members of their families; (b) Defendant and its subsidiaries, affiliates, present and former

employees, and family members; and (c) all persons who properly execute and file a timely request

for exclusion from the Class.

       27.     Numerosity: the Class is comprised of likely dozens of individuals, making joinder

impractical. Moreover, the Class is composed of an easily ascertainable set of individuals with

whom Defendant entered into a payment plan for a reduced balance and contacted for payment

during the relevant period. The precise number of Class members can only be ascertained through

discovery, which includes Defendant’s records. The disposition of their claims through a class

action will benefit both the parties and this Court.

       28.     Commonality: The critical questions of law and fact common to the Plaintiff Class

that will materially advance the litigation is whether requesting payment of a full balance

constitutes misleading debt collection after a settlement involving a payment plan and balance

reduction.

       29.     Typicality: Plaintiff’s claims are typical of the claims of the members of the Class,

as all such claims arise out of Defendant’s misleading debt collection correspondence following

an agreement for a payment plan and balance reduction.

       30.     Adequate Representation: Plaintiff will fairly and adequately protect the interests

of the members of the Class and has no interests antagonistic to those of the Class. Plaintiff has
               Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 5 of 8



retained counsel experienced in the prosecution of complex class actions, including but not

limited to consumer class actions involving unfair and deceptive trade practices.

         31.     Predominance: This class action is appropriate for certification because questions

of law and fact common to the members of the Class predominate over questions affecting only

individual members, and a Class action is superior to other available methods for the fair and

efficient adjudication of this controversy, since individual joinder of all members of the Class is

impracticable. Should individual Class members be required to bring separate actions, this Court

would be confronted with a multiplicity of lawsuits burdening the court system while also

creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding on

a case-by-case basis, in which inconsistent results will magnify the delay and expense to all

parties and the court system, this class action presents far fewer management difficulties while

providing unitary adjudication, economies of scale and comprehensive supervision by a single

court.


                                          CAUSES OF ACTION

                                                COUNT I
                           Violation of the Fair Debt Collection Practices Act,
                                          15 U.S.C. § 1692 et seq.
                           (Brought Individually and on Behalf of the Class)

         32.     Plaintiff incorporates the allegations made in the foregoing paragraph as if set

forth fully herein.

         33.     Defendant violated 15 U.S.C. §§ 1692e(2) and (10) by sending correspondence

requesting payment of a full amount, without reference to any balance reduction or payment

plan.


         34.     Defendant knew that Plaintiff had entered into an agreement for a payment plan
             Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 6 of 8



and reduced balance. Its actions were, accordingly, willful.

       35.     Plaintiff, on behalf of herself and others similarly situated, is entitled to an award

of actual and statutory damages and attorney’s fees pursuant to 11 U.S.C. § 1692k.


                                                 COUNT II

             VIOLATION OF MARYLAND CONSUMER PROTECTION ACT (MCPA)
                             Md. Comm. Law §14-201 et seq.
                      (Brought Individually and on Behalf of the Class)


       36.     Each of the preceding paragraphs is incorporated by reference herein.

       37.     Plaintiff Nakshin on behalf of herself as an individual, on behalf of all others

similarly situated and on behalf of the general public files this action pursuant to Md. Comm.

Law Ann. 14-201 et seq.

       38.     Defendant is a “person” under the MCPA, as that term is defined in Md. Code

ann., Com. Law § 13-101(h).

       39.     Defendant engaged in an unfair or deceptive trade practice by sending

correspondence that gave the impression that Plaintiff was required to pay the full balance of the

Loan, a material fact, in violation of Md. Code ann., Com. Law § 13-301(1).

       40.     Defendant engaged in an unfair or deceptive trade practice by omitting in its

collection efforts the material fact that Plaintiff was not required to pay the full balance of the

Loan, in violation of Md. Code ann., Com. Law § 13-301(3).

       41.     Defendant intentionally made these misrepresentations and omissions, knowing

that they would mislead reasonable consumers, such as Plaintiff.

       42.     As a result of Defendant’s unfair and deceptive trade practices detailed herein,

Defendant deprived Plaintiff and consumers of truthful information regarding their debt

obligations.
             Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 7 of 8



       43.     As a result of the above violations of the Maryland Code, Plaintiff seeks actual

damages, punitive damages, and injunctive relief for herself and all others similarly situated, as

well as attorney’s fees and costs.



                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff on behalf of herself and all others similarly situated, prays

for a judgment against Defendant as follows:

       •   Finding that this action satisfies the prerequisites for maintenance of a class action as

           set forth in Fed. R. Civ. P. 23;

       •   An award for actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A) and Md. Comm.

           Law Ann. § 13-408(a);

       •   An award of statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(B);

       •   An award for attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) and Md.

           Comm. Law Ann. § 13-408(b);

       •   an award of pre-judgment and post-judgment interest;

       •   injunctive relief directing a return of all monies collected from Plaintiff during the

           relevant period; and

       •   for such other and further relief as may be just and proper.
            Case 8:20-cv-02040-PX Document 1 Filed 07/10/20 Page 8 of 8



                                          JURY DEMAND

Plaintiff hereby requests a trial by jury on all claims so triable.


       Dated: Washington, DC                            Respectfully submitted,
       July 10, 2020

                                                        /s/ Courtney L. Weiner

                                                        Courtney L. Weiner (#19463)
                                                        Law Office of Courtney Weiner PLLC
                                                        1629 K Street NW, Suite 300
                                                        Washington, DC 20006
                                                        PH: 202-827-9980
                                                        cw@courtneyweinerlaw.com


                                                        /s/ Ingmar Goldson
                                                        Ingmar Goldson
                                                        The Goldson Law Office
                                                        1734 Elton Road, Suite 210
                                                        Silver Spring, MD 20903
                                                        Phone: 240-780-8829
                                                        igoldson@goldsonlawoffice.com


                                                        Attorneys for Plaintiff
